         Case:19-03329-jwb      Doc #:23 Filed: 11/27/19      Page 1 of 2



                  UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                       Case No. BG 19-03329
JEFFREY LEE CADARETTE,                                 Chapter 7

     Debtor.
______________________________________/


          ORDER TO SHOW CAUSE AND REQUIRING RESPONSE
          FOR ALLEGED VIOLATION OF THE AUTOMATIC STAY
           BY THE MICHIGAN DEPARTMENT OF CORRECTONS

                    PRESENT:      HONORABLE JAMES W. BOYD
                                  United States Bankruptcy Judge

        On September 23, 2019, Debtor1 filed a letter with the court alleging that
the Michigan Department of Corrections (“MDOC”) had violated the automatic stay
after the filing of his bankruptcy petition by deducting his funds from his MDOC
Trust Account (“Letter” at Dkt No. 15). On September 26, 2019, this court entered
an Order Denying Debtor’s Request Regarding § 341 Meeting of Creditors and
Scheduling Hearing Regarding Alleged Violations of the Automatic Stay by the
Michigan Department of Corrections (“Order” at Dkt. No. 16). The Order was
served on the Debtor, the Director of the Michigan Department of Corrections, the
Department of Attorney General for the State of Michigan, the Chapter 7 Trustee,
and the Office of the United States Trustee. The hearing was scheduled for
November 21, 2019 at 9:00 a.m.

        MDOC did not file a response to the Debtor’s Letter and failed to appear at
the November 21, 2019 hearing. The Debtor telephonically appeared at the
hearing. He represented to the court that the MDOC was aware of his bankruptcy
filing and that, MDOC continues to deduct monies placed in his MDOC trust
account to pay for obligations that were properly scheduled in his bankruptcy. 2

       Based upon the record before it, the court determined to issue this Order to
Show Cause to require a response by the MDOC regarding the alleged violation
of the automatic stay and the continuing efforts to collect or recover on a claim
against the Debtor that arose before the commencement of the case. See 11
U.S.C. § 362(a)(1).


1
 The Debtor is currently incarcerated at a correctional facility operated by MDOC.
2
 The Debtor’s Schedule E/F lists “Michigan Department of Corrections” as holding two
unsecured obligations in the amounts of $6,588.24 and $50,717.19. Schedule E/F, Dkt.
No. 1-1, Pg 15.
               Case:19-03329-jwb     Doc #:23 Filed: 11/27/19      Page 2 of 2




            NOW, THEREFORE, IT IS HEREBY ORDERED that by no later than
     December 12, 2019, MDOC shall file a written response to this order, including an
     affidavit or solemn declaration under 28 USC 1746, explaining:

            1. Why the post-petition deduction of monies from Debtor’s MDOC trust
               account does not violate 11 U.S.C. § 362(a)(1);

            2. Why MDOC should not be held in contempt of court for violation of the
               automatic stay imposed by 11 U.S.C. § 362(a); and

            3. Why MDOC should not be subject to damages for willful violation of the
               automatic stay pursuant to 11 U.S.C. § 362(k).

     The court may treat the failure to file a response in conformance with this Order as
     consent to the court’s entry of an order finding MDOC in contempt and awarding
     other relief.

           IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order
     pursuant to FED. R. BANKR. P. 9022 and LBR 5005-4 upon:


      Jeffery Lee Cadarette                    Heidi E. Washington, Director
      2500 S. Sheridan Drive                   Michigan Department of Corrections
      EC Brooks Correctional Facility          206 E. Michigan Avenue
      Muskegon, MI 49444                       Lansing, MI 48909

      Heidi E. Washington, Director            Office of the United States Trustee
      Michigan Department of Corrections       The Ledyard Building, 2nd Floor
      P.O. Box 30003                           125 Ottawa N.W., Suite 200R
      Lansing, MI 48909                        Grand Rapids, MI 49503

      State of Michigan                        Jeff A. Moyer, Chapter 7 Trustee
      Department of Attorney General           (via CM-ECF notification);
      ATTN: Corrections Division
      G. Mennen Williams Building
      4th Floor
      525 W. Ottawa Street
      Lansing, MI 48909


                                      END OF ORDER




IT IS SO ORDERED.
Dated November 27, 2019
